        Case 2:20-cv-01323-RAJ Document 141-2 Filed 09/15/21 Page 1 of 1




       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE



     EL PAPEL LLC, et al.,                             JUDGMENT IN A CIVIL CASE

                          Plaintiffs,                  CASE NO. 2:20-cv-01323-RAJ-JRC
           v.

     JENNY A. DURKAN, et al.,

                          Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The issues have been
        tried and the jury has rendered its verdict.

xx      Decision by Court. This action came to consideration before the Court. The issues have
        been considered and a decision has been rendered.

        THE COURT HAS ORDERED THAT defendants’ cross-motions for summary judgment

(Dkts. 103, 104, 110) are granted, plaintiffs’ motion for summary judgment (Dkt. 93) is denied,

and the matter is dismissed with prejudice. The case is closed. Judgment is for defendants.

        Dated [Pick the date]

                                               Ravi Subramanian
                                               Clerk of Court

                                               s/[Author]
                                               Deputy Clerk
